
	
		I
		111th CONGRESS
		2d Session
		H. R. 6005
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Burgess (for
			 himself, Mr. Stearns, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to provide for the temporary treatment of certain electronic health records as
		  certified EHR technology for purposes of health information technology payment
		  incentives under the Medicare and Medicaid Programs.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Equality for Early EHR Adoption Act of
			 2010.
		2.Temporary
			 treatment of certain EHR technology under the Medicare and Medicaid EHR
			 incentive payment programs
			(a)Medicare
			 programSection 1848(o)(4) of the Social Security Act (42 U.S.C.
			 1395w–4(o)(4)) is amended by adding at the end the following: For
			 payment years 2011 and 2012, such term includes an electronic health record
			 that is not certified pursuant to such section 3001(c)(5) and that enables the
			 demonstration of meaningful EHR use for an EHR reporting period for the payment
			 year involved..
			(b)Medicaid
			 programSection 1903(t)(3)(A) of such Act (42 U.S.C.
			 1396b(t)(3)(A)) is amended by adding at the end the following: For
			 payment years 2011 and 2012, such term includes an electronic health record
			 that is not certified pursuant to such section 3001(c)(5) and that enables a
			 Medicaid provider to demonstrate meaningful use for purposes of this
			 subsection..
			
